DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 was filed after the mailing date of the Application on 08/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman et al. (US 3,063,079).
With regards to claim 1:	Bergman et al. discloses (refer to Fig. 1 below) a valve assembly, comprising:
 	a valve body (5);
 	a valve bonnet (2), coupled to the valve body;
 	an opening (12) extending through the valve body and the valve bonnet, along a longitudinal axis;
 	a valve stem (15);
 	a valve member (31) positioned at an end of the valve stem and arranged within the opening, the valve member being movable, along the longitudinal axis, between an open position and a closed position;
 	an actuator housing (18, 17) coupled to the bonnet (2); and

 		an adapter element (rotating Nut 20), the adapter element coupled to the valve stem (15); and
 	a force converter (Gear 23) coupled to the adapter element, the force converter translating an external rotating force into an axial force.
With regards to claim 3:	Bergman et al. discloses the valve assembly of claim 1, further comprising: 
 	a sleeve (22) of the adapter assembly, the sleeve positioned around at least a portion of the adapter element (20), wherein the sleeve (22) is rigidly coupled to the adapter element (20).
With regards to claim 4:	Bergman et al. discloses the valve assembly of claim 3, wherein the sleeve (22) includes an interface (gear teeth) engaging the force converter (23).
With regards to claim 5:	Bergman et al. discloses the valve assembly of claim 1, wherein the force converter (23) is at least one of a bevel gear, a ball screw, a worm gear, or a slider-crank.


    PNG
    media_image1.png
    908
    859
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 7:	Bergman et al. discloses the valve assembly of claim 1, further comprising: 
 	a first fastener (thread 19, helical pitch) securing the adapter element (20) to the valve stem (15); and 
 	a second fastener (thread 19, diameter) securing the adapter element (20) to the valve stem (15); 
 	wherein the first fastener is positioned substantially perpendicular to the valve stem and the second fastener is positioned substantially parallel to the valve stem.
With regards to claim 8:	Bergman et al. discloses (refer to Fig. 1 above) an adapter assembly for converting a valve from a first operating mode (horizontal rotation) to a second operating mode (vertical rotation), comprising: 
 	an adapter housing (18); 

 	a force converter(23) arranged within the adapter housing, the force converter receiving an input force (from handle 25) and converting the input force into an axial force applied to the adapter element (20); and 
 	a sleeve (22) positioned about the adapter element (20), the sleeve interfacing with the force converter (gear teeth) to transmit the axial force to the adapter element.
With regards to claim 9:	Bergman et al. discloses the adapter assembly of claim 8, further comprising: 
 	an adapter plate (A) positioned between the adapter housing (18) and an actuator housing (18, 17).
With regards to claim 10:	Bergman et al. discloses the adapter assembly of claim 8, further comprising: 
 	a first fastener (thread 19, helical pitch) securing the adapter element to the stem; and 
 	a second fastener (thread 19, diameter) securing the adapter element to the stem; 
 	wherein the first fastener is positioned substantially perpendicular to the stem and the second fastener is positioned substantially parallel to the stem.
With regards to claim 11:	Bergman et al. discloses the adapter assembly of claim 8, further comprising: Page 14 of 17 \\DE - 751777/507161 - 3564812 v2Attorney Docket No.: 751777.507161 Client Reference No.: 54PC-507161-US-2 
 	a sleeve fastener (pressed fitting for provide rigid connection) securing the sleeve (22) to the adapter element (20).
With regards to claim 12:	Bergman et al. discloses the adapter assembly of claim 8, wherein the force converter is at least one of a bevel gear, a ball screw, a worm gear, or a slider-crank.
With regards to claim 15:	Bergman et al. discloses the adapter assembly of claim 8, wherein the input force is a rotational force.
With regards to claim 16:	Bergman et al. discloses the adapter assembly of claim 8, wherein the adapter assembly is adapted to be installed without taking the valve out of service (since the adapter assembly is in the actuating housing which is separable from the valve housing).
Claim(s) 1, 6, 8, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 3,198,478).
With regards to claim 1:	Johnson discloses (refer to Fig. 2 below) a valve assembly, comprising:
 	a valve body (12);
 	a valve bonnet (18), coupled to the valve body;
 	an opening (24) extending through the valve body and the valve bonnet, along a longitudinal axis;
 	a valve stem (56);
 	a valve member (72) positioned at an end of the valve stem and arranged within the opening, the valve member being movable, along the longitudinal axis, between an open position and a closed position;
 	an actuator housing (30) coupled to the bonnet (18); and

 		an adapter element (90), the adapter element coupled to the valve stem (56); and
 	a force converter (150, 148, 110) coupled to the adapter element (90), the force converter translating an external rotating force into an axial force.
With regards to claim 6:	Johnson discloses the valve assembly of claim 1, wherein the actuator housing replaces a first actuator housing associated with a first actuator (162), the first actuator having a different motive driving force than a second actuator (182) associated with the actuator housing.


    PNG
    media_image2.png
    669
    689
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 8:
 	Johnson discloses an adapter assembly for converting a valve from a first operating mode (manual) to a second operating mode (electric), comprising: 
 	an adapter housing (30); 
 	an adapter element (90) arranged within the adapter housing, the adapter element having a recess to receive a stem (56); 
 	a force converter (150, 148, 110) arranged within the adapter housing, the force converter receiving an input force (from handle 162) and converting the input force into an axial force applied to the adapter element (98); and 
 	a sleeve (98) positioned about the adapter element (90), the sleeve interfacing with the force converter to transmit the axial force to the adapter element.
With regards to claim 14:
 	Johnson discloses the adapter assembly of claim 8, wherein the first operating mode is at least one of a hydraulic operating mode, a pneumatic operating mode, or an electric operating mode (from electric actuator 182) and the second operating mode is a manual operating mode (handle 162).
With regards to claim 17:
In making and/or using the device of Johnson, one would necessary perform the method of converting an operating mode of a valve, comprising:

removing, from the valve, a first actuator (162);
securing an adapter element (90), from a second actuator (182), to a stem of the valve, the adapter element being associated with an adapter assembly coupled to the second actuator (182);
securing, to a bonnet (18) of the valve, the second actuator (182); and
operating the valve using the second actuator.


With regards to claim 18:
Johnson discloses the method of claim 17, wherein a first operating mode for the first actuator (manual) is different from a second operating mode of the second actuator (electric).
With regards to claim 19:
Johnson discloses the method of claim 17, further comprising: Page 15 of 17 \\DE - 751777/507161 - 3564812 v2Attorney Docket No.: 751777.507161 Client Reference No.: 54PC-507161-US-2 
providing an adapter assembly (166, 134, 112), the adapter assembly having a force converter (112) for converting a rotational movement into an axial movement; 
securing the adapter assembly to the second actuator (182).
With regards to claim 20:
Johnson discloses the method of claim 17, wherein the stem (56) is mechanically secured to the adapter element (90).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh (US 2005/0247900).
With regards to claim 1:	Marsh discloses (refer to Fig. 3 below) a valve assembly, comprising:
 	a valve body (18);
 	a valve bonnet (M), coupled to the valve body;

 	a valve stem (44);
 	a valve member (28) positioned at an end of the valve stem and arranged within the opening, the valve member being movable, along the longitudinal axis, between an open position and a closed position;
 	an actuator housing (54) coupled to the bonnet (M); and
 	an adapter assembly (48) coupled to the actuator housing (54), the adapter assembly comprising:
 		an adapter element (100), the adapter element coupled to the valve stem (44); and
 	a force converter (thread) coupled to the adapter element, the force converter translating an external rotating force into an axial force.
With regards to claim 2:	Marsh discloses the valve assembly of claim 1, further comprising: 
 	an adapter plate (P) positioned between the actuator housing (54) and an adapter housing (N), the adapter plate increasing a vertical distance between an operator (74) and the actuator housing (54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 8 above, and further in view of Wurangian (US 5,820,106).
With regards to claim 13:
 Johnson discloses the adapter assembly of claim 8 (see rejected claim 8 above) wherein the adapter assembly is coupled to an actuator housing.
Johnson does not disclose the actuator housing having a quick connection system for use with a bonnet also having the quick connection system.
Wurangian discloses (refer to Fig. 4 below) a valve assembly wherein an adapter assembly is coupled to the actuator housing (78) wherein the actuator housing having a quick connection system (50) for use with a bonnet (B) also having the quick connection system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter assembly and the valve body of Johnson to have the quick connection as disclosed by Wurangian as an alternative design for the connection therebetween to provide a quick removal and installation of the actuator housing from to the valve bonnet.

    PNG
    media_image3.png
    1194
    845
    media_image3.png
    Greyscale

Fig. 3

    PNG
    media_image4.png
    1198
    801
    media_image4.png
    Greyscale

Fig. 4
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753